Citation Nr: 0710105	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana




THE ISSUE

Entitlement to an effective date prior to July 22, 1953 for 
the grant of service connection for a duodenal ulcer, to 
include on the basis of clear and unmistakable error (CUE) in 
the October 14, 1953 rating decision granting that benefit.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to May 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the RO in 
May 2002 and May 2004.  

The Board remanded this case back to the RO in February 2006 
for additional development of the record.  



FINDING OF FACT

The October 14, 1953 rating decision, in which the RO 
assigned an effective date of July 22, 1953 for the grant of 
service connection for a duodenal ulcer, was based on the 
correct facts as they were known at the time and a correct 
application of statutory and regulatory provisions extant at 
the time, and the decision did not include the kind of error 
of fact or law, which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.  



CONCLUSION OF LAW

The October 14, 1953 rating decision, in which the RO 
assigned an effective date of July 22, 1953 for the grant of 
service connection for a duodenal ulcer, did not involve CUE.  
38 C.F.R. § 3.105(a) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, as this case includes an effective date issue 
relating to an unappealed October 1953 rating decision but 
arising from a claim received in April 2002, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) recently held in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), that a regional office decision assigning an 
effective date for a service-connected disorder becomes final 
when unappealed, and a claimant can only overcome finality 
through a claim for revision based on CUE.  

As such, given the lapse of time between the 1953 rating 
decision and the 2002 claim, there exists no legal basis for 
consideration of this claim on an earlier effective date 
basis.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board also notes that further consideration of the 
effective date portion of the claim under the Veterans Claims 
Assistance Act of 2000 (VCAA) is not warranted.  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim in cases where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  

Consequently, VA has no duty to notify or assist the veteran 
with respect to this claim.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 
(2004).  

Accordingly, the Board will focus its analysis on the CUE 
portion of the claim.  The Board initially observes that VCAA 
is also not applicable here, as the Court has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  

A claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

In determining whether a rating decision was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers, compels the conclusion to 
which reasonable minds could not differ that the result would 
have been manifestly different but for the error.  Even where 
the premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

CUE errors "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. at 313.  

A disagreement with how VA decisionmakers evaluated the facts 
is inadequate to raise the claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to a claim does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The applicable law and regulations in 1953, the year of the 
rating decision at issue, held that the effective date of 
grants of service connection, then phrased as "initial 
ratings," would be the date of receipt of claim or the date 
evidence showed entitlement, whichever was later, if the 
claim was not filed within one year from the date of 
discharge.  38 C.F.R. § 3.148(a)(2) (1949 & Supp. 1953).

In the present case, the veteran was separated from service 
in May 1943.  His initial claim of service connection for a 
duodenal ulcer was received by the RO on July 22, 1953.  The 
claims file contains no submissions prior to that date 
indicating an intent to file a claim for this benefit.  

Consequently, the RO, in an October 14, 1953 rating decision, 
granted service connection for a duodenal ulcer and assigned 
a 20 percent evaluation, effective beginning on July 22, 
1953.  

The Board finds that the assignment of the July 22, 1953 
effective date was entirely consistent with the facts known, 
notably the date of the veteran's claim, and the laws and 
regulations in effect at the time of that decision.  

The veteran, through his January 2007 hearing testimony and 
otherwise, has not demonstrated that this determination was 
erroneous, let alone indicative of CUE compelling the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  

As the October 14, 1953 rating decision did not include the 
kind of error of fact or law which would compel a conclusion 
that the result would have been manifestly different but for 
the alleged error, there exists no basis upon which to find 
CUE in that prior decision.  The veteran's appeal, therefore, 
must be denied.  



ORDER

An effective date prior to July 22, 1953 for the grant of 
service connection for a duodenal ulcer, to include on the 
basis of CUE in the October 14, 1953 rating decision granting 
that benefit, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


